Citation Nr: 0305730	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  96-33 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for 
schizoaffective disorder, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to September 
1967 and from November 1974 to December 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The veteran's schizoaffective disorder is currently in 
remission and it is productive of no more than definite 
industrial and social adaptability.  Further, his symptoms do 
not cause more than occupational and social impairment with 
an occasional decrease in work efficiency and intermittent 
periods of an inability to perform occupational tasks.

2.  The veteran's service-connected disabilities are 
schizoaffective disorder, rated 30 percent disabling; and 
headaches and a hiatal hernia with reflux, each rated as 
noncompensably disabling.  The combined evaluation is 30 
percent.

3.  The veteran's service-connected disabilities do not 
prevent him from securing or following substantially gainful 
employment, considering the impairment from the service 
connected disorders and his educational and occupational 
background.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
schizoaffective disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1-4.7, 4.130, Diagnostic Code 9211 (2002); 
38 C.F.R. § 4.132, Diagnostic Code 9205 (1996).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letters 
dated in November 1998, and in December 2001 that VA would 
obtain all relevant evidence in the custody of VA.  He was 
also advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify the appellant of the 
necessary evidence and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records, as well as Social Security Administration records 
have been associated with the claims file.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  The claimant was notified of 
the need for a VA examination, and several were accorded him.  
The veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statements of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify the appellant of any inability to obtain 
records does not arise in this case.  Id.  Thus, VA's duty to 
assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

A July 1982 rating decision granted service connection for 
residual type schizophrenia, rated 10 percent disabling; and 
for a chronic stomach condition with a history of hiatal 
hernia and for headaches, each rated as noncompensably 
disabling.  A May 1986 rating decision granted a rating of 30 
percent for the veteran's service-connected schizophrenia.  A 
June 1996 rating decision recharacterized the veteran's 
service-connected psychiatric disability as schizoaffective 
disorder.  

VA treatment records, dating from October 1992 to July 1993, 
show the veteran's diagnosed schizophrenia was in fair to 
good remission.  A May 1993 progress note indicates the 
veteran mentally was somewhat more deteriorated, but not in 
any trouble.  However, a July 1993 mental health clinic 
progress note shows his condition was stable.

January and February 1995 letters from the veteran's 
instructor, Department Chairman, and counselor at 
Fayetteville Technical Community College indicate that the 
veteran struggled to be an average student.  His instructor 
wrote that the veteran told him that he had been diagnosed 
with Attention Deficit Disorder.  He also wrote that some of 
the veteran's other instructors had found him intimidating as 
he was physically imposing and had a serious, quiet manner.  
The counselor also noted that the veteran reported having a 
learning disability.

VA treatment records, dating from December 1993 to October 
1995 indicate ongoing mental health treatment.  Most 
treatment records note that the veteran's condition remained 
stable.  However, a February 1994 progress note indicates 
that he was somewhat more agitated and demanding, but 
continued to have emotional control.  

A June 1995 speech and language evaluation noted that the 
veteran suffered from dyslexia.

A July 1995 VA psychiatric examination report notes the 
veteran's complaints of difficulty with concentration and 
memory, sleep disturbance, disturbing dreams and periods of 
anger and aggressiveness.  His medications included 
Amitriptyline, Hydroxyzine and Trifluoperazine.  He reported 
no recent employment and stated that a Civil Service job had 
been terminated because of physical, as well as psychiatric 
symptoms.  The veteran was casually dressed.  He was alert 
and tense with restricted affect throughout much of his 
interview.  The veteran was tearful at times.  The diagnosis 
was schizoaffective disorder, with a history of paranoid 
schizophrenia.  

During a February 1997 personal hearing, the veteran 
testified that he was not currently employed and last worked 
in 1986.  His only treatment was through VA and he had 
routine appointments every 6 months, with occasional walk-in 
appointments.  He believed he was unable to get a job because 
of paranoid schizophrenia.  His main source of support was 
his church.

VA treatment records, dating from August 1996 to September 
1998, show ongoing mental health clinic treatment, and 
occasional complaints of headaches and gastrointestinal 
discomfort.  The appellant's condition continued to be judged 
as stable.

A July 1999 VA psychiatric examination report indicates that 
the veteran's claims files were reviewed prior to the 
completion of the examination.  His history was noted to 
include the fact that he was on Social Security.  Examination 
revealed the veteran to be alert, cooperative and casually 
dressed.  He had no bizarre motor movements or tics.  His 
mood was at times friendly and calm, and at other times quite 
hostile.  He stated that he did not want to be touched and 
wanted to be left alone.  There was no evidence of delusions, 
hallucinations, ideas of reference or suspiciousness.  He was 
oriented in three spheres.  His remote and recent memory were 
fair, while his insight and judgment appeared to be marginal.  
The diagnoses included undifferentiated somatoform disorder 
and personality disorder not otherwise specified.  He was 
assigned a Global Assessment of Functioning (GAF) score of 
50.  The examiner recommended the veteran undergo 
psychological testing.

Later that month, the veteran underwent the recommended VA 
psychological testing.  The examination report shows that the 
veteran was somewhat resistant and nonresponsive to questions 
about his symptoms.  He complained of headaches, numbness in 
his arms, back problems and "whole body" problems.  He 
stated that he sometimes did not want to be around people and 
got into trouble sometimes when he "hurt people."  The 
examiner noted that the veteran's hygiene was adequate.  His 
speech flow went from nearly mute at the beginning of the 
interview to fluent and normally paced by the end of the 
interview.  Eye contact was variable and affect flexible over 
the course of the examination.  Form of thought was described 
as vague and evasive and not convincingly impaired by 
psychotic thinking.  Judgment was adequate and variable under 
his conscious control.  The results of MMPI testing were 
invalid due to extreme over reporting.  The examiner 
concluded that the attempt to clearly differentiate the 
veteran's service connected psychiatric disability from any 
existing organic mental disability had been impeded by his 
seeming noncooperation with the psychological testing.  

Given the invalidity of the current psychometrics and the 
apparent fabrication of symptoms, the examiner, after 
reviewing the claims files, opined that the veteran's social 
and occupational impairment involved occasional decreases in 
work efficiency and intermittent periods of inability due to 
symptoms such as depressed mood, anxiety, suspiciousness, and 
sleep impairment.  The examiner further opined that these 
problems arose chiefly from the veteran's psychiatric 
disability whether a presumed psychotic disorder or 
personality disorder, rather than any mild cognitive 
deficits.  A GAF score of 60 was given.  The examiner noted 
that while there was no credible evidence of psychosis at the 
time of the examination.  The contribution of the veteran's 
historically presumed psychotic disorder versus an apparent 
personality disorder could not be determined.  The diagnoses 
on Axis I were malingering, schizoaffective disorder by 
history and somatization disorder; and on Axis II the 
diagnosis was personality disorder not otherwise specified 
with antisocial and histrionic features.

In August 1999, the veteran was seen for a VA psychiatric 
examination.  He reported being unable to work and losing his 
marriage due to schizophrenia.  His symptoms included hearing 
voices, paranoia, social isolation, sleep problems, 
nightmares, flashbacks, and depression.  Suicidal and 
homicidal ideation were denied.  Mental status examination 
revealed that the veteran was well groomed, he used normal 
speech, and he showed a full range of affect.  He described 
his mood as being "crazy" (sic).  Thought processes were 
somewhat tangential.  He was unable to give the examiner the 
date, day or year, but interesting enough he was able to 
appear on time for his appointment.  His insight was poor, 
and judgment fair.  The examiner found that during a mini-
mental status examination the appellant gave deliberately 
false answers.  The diagnoses were bipolar disorder not 
otherwise specified, and antisocial traits.  The examiner 
stated that the veteran's self reported history was of 
questionable reliability.  A Global Assessment of Functioning 
score of 50 was assigned.

VA treatment records, dating from July 1999 to December 2001, 
include a May 2000 psychology consultation report.  The 
veteran was observed to be neatly groomed and casually 
dressed.  He was generally cooperative, and his speech was 
normal in rate, rhythm, volume and content.  There was no 
evidence of a thought disorder.  His mood was euthymic.  
Again, MMPI profile results suggested the veteran was 
attempting to present himself in a negative light, possibly 
exaggerating symptoms.  The results were of highly 
questionable validity.  The consultation summary noted that 
the veteran had been diagnosed with paranoid schizophrenia in 
the past with a history of psychotic symptoms on several 
occasions in 1981.  It was opined that the condition might be 
in remission.  

The veteran currently exhibited features consistent with a 
diagnosed personality disorder, not otherwise specified with 
paranoid, antisocial and narcissistic traits.  The report 
cautioned that formulation of psychiatric diagnoses were 
limited by lack of collateral data, lack of valid test data 
and inconsistent self-reporting and that caution should be 
taken in interpreting the diagnostic impression.  The 
diagnoses included schizophrenia by history, rule out 
personality change due to closed head injury and personality 
disorder not otherwise specified with paranoid, antisocial 
and narcissistic features.  

A December 2001 psychology consultation report shows that 
MMPI-2 results were also invalid and interpretively not 
useful.  Moreover, the examiners his personality test was 
uninterpretable.  The examiners opined that given the 
clinical assessment and his psychiatric history, that it was 
likely that he continued to experience numerous psychological 
symptoms that were also affecting his cognitive functioning.

An April 2002 VA psychiatric examination report shows that he 
veteran's medical records were reviewed.  He was not 
cooperative with the interview.  Examination revealed the 
veteran to be alert, and initially more hostile than he was 
towards the end of the interview.  There was no looseness of 
associations or flight of ideas.  He had no bizarre motor 
movements or tics.  He was causally dressed.  His mood varied 
from tense, to indifferent, to hostile.  His affect appeared 
to be appropriate.  There were no nightmares, flashbacks or 
intrusive thoughts.  He denied homicidal or suicidal 
attempts, delusions or hallucinations, ideas of references, 
or suspiciousness.  He was oriented in three spheres.  Remote 
and recent memory were adequate.  Insight and judgment 
appeared marginal.  The diagnoses included undifferentiated 
somatoform disorder, and personality disorder not otherwise 
specified.  The examiner noted that paranoid type 
schizophrenia was not found at the time of the examination.  
The GAF was 40 with marked social and occupational 
functioning impairment.  

In an August 2002 addendum, the April 2002 VA examiner opined 
that there was no current evidence of paranoid schizophrenia 
or schizoaffective disorder.  The examiner opined that there 
was strong evidence of past and continuing personality 
disorder features which was the most predominant thread 
throughout his medical records.  Therefore, since there was 
no longer any evidence of schizophrenia, it did not effect 
the veteran's social or industrial adaptability and he did 
not have a GAF score related to a condition that no longer 
existed.   

Analysis

Increased Evaluation

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

During the pendency of his appeal, VA promulgated new 
regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. § 4.125, et seq.).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  The Board notes that the RO has 
provided the veteran with the old and revised versions of the 
regulations regarding mental disorders.

Under the criteria for evaluating schizophrenia in effect 
prior to November 7, 1996, a 100 percent rating was assigned 
for active psychotic manifestations of such extent severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability.  A 70 percent rating required 
lesser symptomatology than a 100 percent rating, such as to 
produce severe impairment of social and industrial 
adaptability.  A 50 percent evaluation was warranted for 
considerable impairment of social and industrial 
adaptability; and a 30 percent evaluation required definite 
impairment of social and industrial adaptability.  38 C.F.R. 
§ 4.132, Diagnostic Code 9205 (1996).  

"Definite," as used here, should be construed to mean 
distinct, unambiguous, and moderately large in degree, more 
than moderate but less than rather large.  VAOGCPREC 9-93; 59 
Fed.Reg. 4752 (1994).

The veteran's service-connected schizoaffective disorder is 
currently evaluated as 30 percent disabling pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9211, which provides that a 
100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent evaluation.  Finally a 30 
percent evaluation is provided when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

After carefully reviewing the evidence of record, the Board 
finds that a preponderance of the evidence is against an 
increased evaluation for the veteran's schizoaffective 
disorder.  In this respect, the Board acknowledges that the 
veteran currently has marked social and occupational 
impairment; however, this has been attributed to his 
nonservice connected personality disorder, rather than his 
service connected schizoaffective disorder.  Service 
connection is not available for personality disorders as they 
are not considered diseases or injuries for VA purposes.  See 
38 C.F.R. § 3.303 (c) (2002).  Moreover, the overwhelming VA 
treatment records have indicated that the veteran's service-
connection schizoaffective disorder was either in remission 
or stable.  Finally, the April 2002 psychiatric examiner 
opined that there was no longer any evidence of schizophrenia 
or a schizoaffective disorder, and therefore, it did not 
effect the veteran's social or industrial adaptability.  
Given this evidence, the Board cannot conclude that the 
veteran's disability picture, attributed solely to his 
schizoaffective disorder, more nearly approximates the 
criteria required for a 50 percent rating under either the 
old or amended regulations.  38 C.F.R. § 4.7.  Therefore, the 
30 percent rating is in order.

TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2002).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b). In cases were 
the schedular criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321.

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

The veteran is currently service-connected for 
schizoaffective disorder, evaluated as 30 percent disabling, 
and for headaches and a hiatal hernia with reflex, both 
evaluated as noncompensable.  These evaluations do not meet 
the criteria that a veteran must have one service- connected 
disability rated at 60 percent or higher; or two or more 
service-connected disabilities, with one disability rated at 
40 percent or higher, with a combined rating of 70 percent or 
higher.  As such, the criteria for a total rating under the 
provisions of 38 C.F.R. § 4.16(a) are not met.

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service- 
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. 
§ 4.16(a), as here, an extra-schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b).  
Therefore, the Board must evaluate whether there are 
circumstances in the appellant's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability, 
due to solely to the veteran's service-connected 
schizoaffective disorder, headaches and hiatal hernia with 
reflux.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

After carefully reviewing the Board concludes that the 
preponderance of the evidence does not demonstrate that the 
veteran's service-connected disabilities, when considered in 
association with his educational attainment and occupational 
background, render him unable to secure or follow a 
substantially gainful occupation.  In this regard, the Board 
acknowledges that the veteran's April 2002 VA psychiatric 
examination revealed he had a GAF score of 40 with marked 
impairment of social and occupational functioning; however, 
in an August 2002 addendum, the examiner stated that the 
veteran's service-connected schizoaffective disorder did not 
effect his social or industrial adaptability because it was 
no longer evident.  

Likewise, although the treatment records show various 
occasional complaints and evaluation for the veteran's 
service-connected hiatal hernia with reflux and headaches, 
there is no indication that either condition individually or 
in combination with all other service connected disorders 
precludes the veteran from employment.  Therefore, the Board 
finds the record does not demonstrate that the veteran's 
service-connected disabilities, in and of themselves, are of 
such severity as to preclude his participation in all forms 
of substantially gainful employment.  Accordingly, a total 
disability rating based upon individual unemployability due 
to a service-connected disabilities under the provisions of 
38 C.F.R. § 4.16(b) is not warranted.

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-
57 (1990).


ORDER

An increased evaluation for schizoaffective disorder is 
denied.

A TDIU is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.






 

